Citation Nr: 1631904	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active service from August 1957 to August 1961.

This matter was originally before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a non-compensable disability rating for bilateral hearing loss, after granting service connection for the same. 

In May 2013, the Board issued a decision that denied entitlement to a compensable rating for bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's May 2013 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In a rating decision in December 2014, the RO increased the rating for bilateral hearing loss to 40 percent effective September 24, 2014.  

In March 2015 the Board issued a decision that denied entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter.  The Veteran appealed that decision to the Court.  In September 2015 the Court issued an order that granted a Joint Motion for both parties, vacated in part the Board's March 2015 decision to the extent that the Board determined that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration was not warranted, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  The Board's denial of an initial compensable rating prior to September 24, 2014, and an initial rating higher than 40 percent thereafter was left undisturbed.  

In October 2015 the Board denied the issue of entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis.  The Veteran also appealed that decision to the Court.  In June 2016 the Court issued an order that granted a Joint Motion for both parties, vacated the Board's October 2015 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.
In the instant case, the parties to the June 2016 Joint Motion agreed that in Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007), the Court held that in regards to the rating criteria for hearing loss the objective test results do not "sufficiently account [ ] for the functional effects this disability has on a person's ordinary activities."  They noted that the Court emphasized that "[u]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  Id. at 455.  

The evidence of records shows that the Veteran's hearing impairment has impacted his occupational and daily activities.  On VA examination in July 2009, the VA examiner noted that the effects on occupational and daily activities include difficulty discriminating voices in the presence of background noise or when the Veteran is not face to face with the speaker, on the telephone or when watching television.  On VA examination in September 2014, the examiner reported that the Veteran stated that he felt incapacitated by his hearing loss as he did not understand people and he had to have people repeat themselves a lot, which made him feel unintelligent because he could not understand.  

In a statement in November 2015, the Veteran asserted that he had a long employment history, which depended heavily on communication skills as he worked in personnel departments and in continuing education at a community college.  He also stated that in his retirement he works part-time at a local golf course as a ranger, however he is unable to hold other jobs as a starter, in the shop or bar as they require a high level of communication in person or by phone which is beyond him.  Therefore, the record reasonably raises the question of whether the Veteran's hearing loss disability has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Pursuant to 38 C.F.R. §§ 3.321(b)(1), refer the claim for entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis to the VA Under Secretary for Benefits or the Director of the Compensation Service.  

2. The claim should be readjudicated following the response received.  If the maximum benefit sought on appeal remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




